Grice, Justice,
dissenting. I dissent for the reason that the petition, properly construed, fails to allege that some amount would be found due the plaintiff upon the accounting he seeks and hence none of the relief prayed can be granted.
Of decisive significance are the open-end clauses in each of the security deeds, copies of which are attached to the petition. The instrument of January 31, 1958, recites that it was intended to secure payment of a note for the principal sum of $7,500, “together with any and all other indebtedness now owing or which may hereafter be owing by [the plaintiff] to [the defendant], however incurred, and all renewals or extensions of said indebtedness either in whole or in part.” The instrument of November 14, 1958, recites the securing of a principal indebtedness of $3,000, together with an identically worded open-end clause.
While the plaintiff alleges that several transactions occurred whereby he was entitled to specific credits upon his indebtedness, he nowhere alleges that he is not indebted to the defendant in any amount under the security deeds. Also, while he alleges that the defendant made a profit from the sales of certain properties described in the petition, he does not allege that this was over and above all amounts owed the defendant, including the original debt and any additional indebtedness incurred pursuant to the open-end clauses.
Applicable here is the well established rule that a pleading must be construed most strongly against the pleader, and where an inference unfavorable to the right of a party claiming a right under such a pleading may be fairly drawn from the facts stated therein, such inference will prevail in determining the rights of the parties. A corollary, also applicable here, is that upon general demurrer it will be presumed that the plaintiff pleads his case in the light most favorable to his case.
In view of the open-end clauses, provided so as to secure indebtedness in addition to those initially incurred for $7,500 *437and $3,000, tbe inference which must be drawn from the allegations is that the plaintiff incurred an additional indebtedness, not mentioned in the petition and that, in the over-all, he actually owes the defendant some amount. Since the petition refers only to the specific indebtednesses of $7,500 and $3,000, we construe the aforementioned allegation as to “profit” to refer to profit over and above those named indebtednesses only. Therefore, insofar as is shown by the petition, there may be other debts which have been incurred pursuant to the open-end clauses.
In view of this, “the law will not do a vain thing and order an accounting, when the petitioner does not aver facts sufficient to indicate that something will be found to be due him by the defendant.” Bowman v. Chapman, 179 Ga. 49 (2) (175 SE 241).
For the reasons stated above, I would affirm the judgment of the trial court.
I am authorized to state that Chief Justice Duckworth concurs in this dissent.